Informal or Non-Responsive Amendment after Examiner Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on October 14, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
Applicant’s reply has failed to clearly and accurately identify the claims readable on the elected first species as required. In particular, according to applicant’s reply, claim 1 through 5 and 8 through 19 are readable on the elected first species, with claims 6 and 7 being withdrawn as being drawn to a non-elected species. However, all of claims 8 through 19 depend either directly or indirectly on withdrawn claim 6. Therefore, the claims readable on the elected first species have not been clearly and accurately identified by applicant as required and the aforementioned reply is not fully responsive in this regard.
Additionally, applicant’s traversal of the election/restriction requirement has not been clearly set forth by applicant and therefore its persuasiveness cannot be properly assessed by the examiner. Applicant has stated, for example, that the “controller 100 in the third species (Figure 20 pertaining to claim 6) can be adopted in both of the first species (i.e., Figures 1-2 and 4-19) and the second species (i.e., Figure 3)” and that therefore “the third species should be considered as a potential component of the first species and/or the second species”. These traversal remarks are not clear and are not understood as written. Are applicant’s remarks intended to state that the third species is not patentably distinct from the first species and the second species? Or are applicant’s remarks intended to state that the controller 100 of Figure 6 is necessarily part of each 
. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763